Exhibit 10.2


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 31, 2018 and
effective as of the Effective Date (as dfined below), is by and between by and
between Digirad Corporation (the “Company”) and David Noble (the “Executive” and
together with the Company the “Parties”).
W I T N E S S E T H:
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company in accordance with the terms and conditions set forth
below, including those set forth in Exhibit A, which Executive agrees and
acknowledges are a material part of this Agreement.
NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:
1.Title and Job Duties.
(a)    Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Executive as Chief Operating Officer. In this capacity,
Executive shall have the duties, authorities and responsibilities as the
Company’s Board of Directors (the “Board”) shall designate from time to time. In
performing his duties under this Agreement, Executive shall report to the Board.
(b)    Executive accepts such employment and agrees, during the Term (as defined
below), to devote his full business and professional time and energy to the
Company. Executive agrees to carry out and abide by all lawful directions of the
Board and to comply with all standards of performance, policies, and other rules
and regulations heretofore established by Company and or hereafter established
by Company.
(c)    Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Board, render services of a business or
commercial nature on his own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during his employment
hereunder; provided that the foregoing shall not prevent Executive from (i)
serving on the boards of directors of, or holding any other offices or positions
in non-profit organizations and, with the prior written approval of the Board,
other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, (iii) managing
Executive’s passive personal investments, and (iv) participating, day to day, in
the Executive’s wife’s pediatric practice, Sound Beach Pediatrics, LLC
including, without limitation, the management and launch of a of newly formed
business for the delivery of pediatric urgent care, as long as such activities
under (iv) do not interfere with Executive’s responsibility to devote his full
business and professional time and energy to the Company, and so long as such
activities in the aggregate, (i)-(iv), do not materially interfere or conflict
with Executive’s duties hereunder or create a potential business or fiduciary
conflict.


1



--------------------------------------------------------------------------------




(d)    Executive agrees that the Company may, at any time and for any reason,
remove the Executive from any directorship held with any subsidiary of the
Company, and such removal will be effective immediately upon written notice to
the Executive unless stated otherwise in such notice.
2.    Salary and Additional Compensation.
(a)    Base Salary. During the Term, the Company shall pay to Executive an
annual base salary (the “Base Salary”), less applicable withholdings and
deductions, of $300,000 on an annualized basis, in accordance with the Company’s
normal payroll procedures. The Executive's Base Salary may be increased at any
time by the Compensation Committee of the Board but shall not be decreased
during the term of this Agreement.
(b)    Target Bonus. Starting on January 1, 2019, Executive will be eligible for
an annual cash bonus, earned as of the end of each fiscal year, contingent on
achievement of pre-established performance goals mutually developed by the
parties annually and approved by the Compensation Committee, and Executive’s
continued employment with the Company through the last day of the fiscal year
(the “Target Bonus”). The Target Bonus shall be 50% of Executive Base Salary.
The Board will assess Executive’s performance in good faith at the end of each
fiscal year. The Target Bonus, if any, will be paid no later than February 15th
of the following year.
(c)    Restricted Shares. Executive shall receive an annual equity award in the
form of restricted share units (the “RSUs”). The RSUs granted with respect to
fiscal year 2018 shall have a grant date fair value equal to $66,667 and, for
fiscal year 2019, $200,000. For 2020 and later years, the annual award of RSUs
shall be determined by the Compensation Committee of the Board and subject to
the rules of the Company’s equity plan and the award document. Each annual award
shall provide for a number of RSUs to be earned based on the extent to which the
pre-established performance goals mutually determined by the parties are
achieved as of the end of the performance period, all as determined by the
Board. All RSUs shall vest as follows: one-third upon grant date; one-third upon
the first anniversary of the grant date; one-third upon the second anniversary
of the grant date, subject to the performance conditions established prior to
the grant and provided Executive is employed on such anniversary dates.
(d)    Other Benefits. The Executive will be entitled to accrue paid vacation at
the rate of the greater of (i) four (4) weeks per year, or (ii) the vacation
allowance as provided under the Company's vacation plan that applies to
similarly situated employees working at the office location at which the
Executive is based, provided any change in the vacation allowance is approved by
the Board upon recommendation of the Compensation Committee. In addition, the
Company will provide the Executive with other benefits of employment offered,
from time to time to similarly situated employees at the office location at
which the Executive is based, provided such benefits are approved by the Board
upon recommendation of the Compensation Committee.
(e)    Expenses. In accordance with Company policy, the Company shall reimburse
Executive for all reasonable business expenses, including travel expenses,
properly and reasonably incurred and paid by Executive in the performance of his
duties under this Agreement upon his presentment of detailed receipts in the
form required by the Company’s policy.


2



--------------------------------------------------------------------------------




3.    Term of Employment. The terms set forth in this Agreement will commence on
September 1, 2018 (the “Effective Date”) and shall remain in effect until
December 31, 2019 (the “Term”), unless earlier terminated as otherwise provided
in Section 4 below. The Term shall automatically renew for additional one (1)
calendar year periods (a “Renewal Date”), unless the Company or Executive has
delivered written notice of non-renewal to the other party at least sixty (60)
days prior to the relevant Renewal Date or the Agreement is earlier terminated
as otherwise provided in Section 4 below. Notwithstanding this, the Executive
employment with the Company shall be “at will,” meaning that either Executive or
the Company shall be entitled to terminate Executive’s employment at any time
and for any reason, with or without Cause, subject to the obligations in Section
4.
4.    Termination.
(a)    Termination at the Company’s Election.
(i)    For Cause. At the election of the Company, Executive’s employment may be
terminated for Cause (as defined below) immediately upon written notice to
Executive. For purposes of this Agreement, “Cause” for termination shall mean:
(A) the willful failure of the Executive to perform the Executive's duties and
obligations in any material respect (other than any failure resulting from
Executive's disability), (B) intentional acts of dishonesty or willful
misconduct by the Executive with respect to the Company, (C) arrest or
conviction of a felony or violation of any law involving dishonesty, disloyalty,
moral turpitude, or fraud, or entry of a plea of guilty or nolo contendere to
such charge, (D) his commission at any time of any act of fraud, embezzlement or
willful misappropriation of material Company property, (E) repeated refusal to
perform the reasonable and legal instructions of the Board, (F) willful and
material breach of the Executive’s obligations under any material agreement
entered into between the Executive and the Company or any of its affiliates
(including under this Agreement and Exhibit A), or willful and material breach
of the Company’s polices or procedures which causes material damage to the
Company, its business or reputation, provided that for subsections (A), (E), and
(F), if the breach reasonably may be cured, Executive has been given at least
thirty (30) days after Executive’s receipt of written notice of such breach from
the Company to cure such breach. Such written notice shall state in reasonable
detail the particular acts or failures to act that constitute the grounds on
which the proposed termination for Cause is based. Whether or not such breach
has been cured will be determined in the reasonable judgment of the Board and if
the Board determines that the breach has not been cured, the Board shall
document in writing for Executive the factual basis for why it has determined
the breach has not been cured.
(ii)    Upon Disability, Death or Without Cause. At the election of the Company,
Executive’s employment may be terminated: (A) should Executive become physically
or mentally unable to perform his duties for the Company hereunder and such
incapacity has continued for a total of ninety consecutive days or for any one
hundred eighty days in a period of three hundred sixty-five consecutive days (a
“Disability”); (B) upon Executive’s death (“Death”); or (C) upon sixty (60)
days’ written notice to Executive for any other reason or for no reason at all.
(b)    Termination at the Executive’s Election.


3



--------------------------------------------------------------------------------




(i)For Good Reason. Executive may terminate his employment for Good Reason. For
purposes of this Agreement, “Good Reason” for termination shall mean the
occurrence of any of the following events (a “Good Reason Condition”), subject
to having complied with the Good Reason Process (as defined below), without
Executive’s consent: (i) any material diminution in the Executive's authority,
duties and responsibilities, (ii) any material reduction of the Executive's Base
Salary, aggregate incentive compensation opportunities or aggregate benefits,
unless such changes are applied to all members of the Company’s leadership team
and amount to less than a 10% reduction in total, or (iii) a material breach by
the Company of this Agreement. Good Reason Process shall mean that (i) Executive
reasonably determines in good faith that a Good Reason Condition has occurred;
(ii) Executive notifies the Company in writing within thirty days of such
determination; (iii) the Company is afforded a period of not less than thirty
days following such notice (the “Cure Period”) to remedy the Good Reason
Condition; and (iv) the Good Reason Condition continues to exist at the end of
the Cure Period; and (v) Executive terminates his employment for such Good
Reason Condition within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason Condition during the Cure Period, Good Reason
shall be deemed not to have occurred.
(ii)    Voluntary Resignation. Notwithstanding anything contained elsewhere in
this Agreement to the contrary, Executive may terminate his employment hereunder
at any time and for any reason whatsoever or for no reason at all in Executive’s
sole discretion by giving sixty (60) days’ written notice pursuant to Section 8
of this Agreement (“Voluntary Resignation”).
1.    Payments Upon Termination of Employment.
(a)    Termination for Cause, Upon Death or Disability, or Voluntary
Resignation. If Executive’s employment is terminated by the Company for Cause,
upon Death or Disability, or is terminated by Executive as a Voluntary
Resignation, then the Company shall pay or provide to Executive (or his estate
in case of Death) the following amounts only: (i) his Base Salary accrued up to
and including the date of termination or resignation, paid within thirty (30)
days or at such earlier time required by applicable law, (ii) unreimbursed
expenses, paid in accordance with this Agreement and the Company’s written
policies, and (iv) any vested payment or accrued benefits under any equity or
Company benefit plan, paid pursuant to the terms of such equity or benefit plan
(collectively, the “Accrued Obligations”).
(c)    Termination Without Cause or for Good Reason or Non-Renewal. If the
Company terminates Executive’s employment Without Cause or the Executive’s
employment terminates due to Good Reason or Company’s notice of non-renewal, the
Company shall begin to pay to Executive (i) the Accrued Obligations, (ii) a
pro-rata portion of any Target Bonus that would have been payable with respect
to the fiscal year of termination based on the Target Bonus metrics used to
determine actual performance at the end of the fiscal year, but pro-rated to
reflect the number of full months worked during the fiscal year (the “Pro-Rata
Bonus”), with such Pro-Rata Bonus paid on the later of (A) the time the bonus
would normally be settled under Section 2(b) or (B) the first business day after
the forty-fifth (45th) day after the date of termination of employment, (iii)
provide for immediate vesting of any RSUs described in Section 2(c) for which
the performance


4



--------------------------------------------------------------------------------




period has not been completed as of the date of termination based on the level
of achievement of the performance goals at the end of the performance period,
but pro-rated based on the number of full months worked during the performance
period, which shall be settled on the later of (A) the time the RSUs would
normally be settled under Section 2(c) or (B) the first business day after the
forty-fifth (45th) day after the date of termination of employment, and (iv)
provide for immediate vesting of any RSUs described in Section 2(c) which are
outstanding as of the date of termination, which shall be settled on the first
business day after the forty-fifth (45th) day after the date of termination of
employment; provided that payments of the consideration in (ii)-(iv) is subject
to Executive’s execution and delivery of a customary general release (that is no
longer subject to revocation under applicable law) of the Company, its parents,
subsidiaries and affiliates and each of their respective officers, directors,
employees, agents, successors and assigns. The payments under this Section 5(b)
shall immediately cease should Executive violate any of the continuing
obligations set forth in this Agreement or in Exhibit A to this Agreement,
provided that the Company gives written notice to Executive of the alleged
breach within thirty (30) days of the Company’s knowledge of the alleged breach.
The written notice shall state in reasonable detail the particular acts or
failures to act that constitute the grounds on which the proposed cessation of
such payments is based. Notwithstanding the foregoing, if the Company terminates
the Executive’s employment without Cause or the Executive resigns from his
employment with Good Reason or Executive’s employment terminates due to
Company’s notice of non-renewal, any of the above within twelve months following
a Change of Control (as defined below), then the bonus payment under (ii) above
shall equal the equivalent of Executive’s Target Bonus (not a Pro-Rata Bonus)
and, in addition to (iii) and (iv) above, Executive shall receive (v) twelve
months of Base Salary, which shall be payable in a single cash lump sum on the
sixtieth day following Executive’s termination (“Change of Control Payment”).
For purposes of this Agreement, “Change in Control” shall mean each of the
following with respect to the Company: (i) a sale of all or substantially all of
the Company’s assets; (ii) a sale of the voting securities of the Company such
that any person or group of persons who did not hold voting securities of the
Company prior to the transaction hold more than fifty percent (50%) of the
combined voting power of the securities of the Company after the transaction; or
(iii) any merger, consolidation or other transaction of the Company with or into
another corporation or other entity, other than a transaction in which the
holders of voting securities of the Company immediately prior to such
transaction continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
at least fifty percent (50%) of the combined voting power of the securities of
the Company or such surviving entity or parent thereof immediately after such
transaction.
1.    Representation and Warranty. Executive represents and warrants to the
Company that he is not subject to any agreement restricting his ability to enter
into this Agreement and fully carry out his duties and responsibilities
hereunder. Executive hereby indemnifies and holds the Company harmless against
any losses, claims, expenses (including reasonable attorneys’ fees), damages or
liabilities incurred by the Company as a result of a breach of the foregoing
representation and warranty.
2.    Notice. Any notice or other communication required or permitted to be
given to any of the parties hereto shall be deemed to have been given if
personally delivered, or if sent by nationally recognized overnight courier, and
addressed as follows:


5



--------------------------------------------------------------------------------




If to Executive, to:
the address shown on the records of the Company.
If to the Company, to:
Digirad Corporation
1048 Industrial Court
Suwanee, GA 30024
Attention:  Matthew G. Molchan
Telephone: 858-726-1600
Fax:  858-726-1700
Email: Matt.Molchan@digirad.com


with a copy to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention:    Adam W. Finerman
1.    Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.
2.    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Connecticut without regard to the conflict of laws provisions thereof. Each of
the parties hereto hereby irrevocably submits to the exclusive jurisdiction of
any appropriate state or federal court of record in Stamford, CT over any action
or proceeding arising out of or relating to this Agreement and each of the
parties hereto hereby irrevocably agrees that all claims in respect of such
action or proceeding shall be heard and determined in such Connecticut state or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent legally possible, the defense of an inconvenient forum to the
maintenance of such action or proceeding.
3.    Code Section 409A Compliance.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered accordingly.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service”


6



--------------------------------------------------------------------------------




within the meaning of Code Section 409A and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”
(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense occurred.
(d)    For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.
(e)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6 months
after Executive’s “separation from service” that, absent the application of this
Section 11(e), would be subject to additional tax imposed pursuant to Section
409A of the Code as a result of such status as a specified employee, then such
payment shall instead be payable on the date that is the earliest of (i) 6
months after Executive’s “separation from service,” or (ii) Executive’s death.
4.    Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Executive as a Change of Control Payment (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s Change of Control Payment shall be
reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 11 shall be made in writing in good faith based on the advice of a
nationally recognized accounting firm selected by the Company prior to a Change
of Control (the “Accountants”). In the event of a reduction of benefits
hereunder, benefits shall be reduced by first reducing or eliminating the
portion of the Change of Control Benefits that are payable in cash under Section
5 and then by reducing or eliminating any amounts that are payable with respect
to long-term incentives including any equity-based or equity-related awards
(whether payable in cash or in kind). For purposes of making the calculations
required by this Section 11, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and Executive shall furnish to the
Accountants such


7



--------------------------------------------------------------------------------




information and documents as the Accountants may reasonably require in order to
make a determination under this Section 11, and the Company shall bear the cost
of all fees the Accountants charge in connection with any calculations
contemplated by this Section 11.
5.    Waiver. The waiver by any of the parties hereto of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach. The failure of a party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement. Any waiver must be in
writing.
6.    Assignment. This Agreement is a personal contract and Executive may not
sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, except that the Company may not
assign this Agreement without Executive’s prior written consent, except to an
acquirer of all or substantially all of the assets of the Company.
7.    Injunctive Relief.  Without limiting the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in Exhibit A would result in material irreparable injury to the goodwill of the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or preliminary or permanent injunction restraining Executive from
engaging in activities prohibited by this Agreement or such other relief as may
be required to specifically enforce any of the covenants in Exhibit A of this
Agreement, in addition to all other remedies available at law or in equity.
8.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Facsimile or .pdf signatures shall have the same force and effect
as original signatures.
9.    Cooperation. During and after the Term, the Executive agrees to reasonably
cooperate with and at the request of the Company in the defense or prosecution
of any legal matter or claim in which the Company, any of its affiliates, or any
of their past or present employees, agents, officers, directors, attorneys,
successors or assigns, may be or become involved and which arises or arose
during the Executive's employment. The Executive will be reimbursed for any
reasonable out-of-pocket expenses incurred thereby. Such cooperation will be
without additional compensation if Executive is then employed by Company and for
reasonable mutually agreeable compensation if Executive is not then employed by
Company.
10.    Administrative Leave. If (i) the Company notifies Executive that he will
be terminated without Cause, (ii) the Executive provides notice of his
resignation or termination of his employment for Good Reason or (iii) Executive
or the Company provides notice of its or the


8



--------------------------------------------------------------------------------




Executive's desire not to renew this Agreement, then the Company may place
Executive on administrative leave contemporaneously with or at any time after
delivery of such notice. During such administrative leave, the Company shall
continue to provide Executive all of the compensation described in Section 2(a).
11.    Entire Agreement. This Agreement and Exhibit A embodies all of the
representations, warranties and agreements between the parties hereto relating
to Executive’s employment with the Company, supersedes and nullifies all
previous agreements between the Parties about the Company’s employment of
Executive. No other representations, warranties, covenants, understandings, or
agreements exist between the parties hereto relating to Executive’s employment.
This Agreement may not be amended or modified except by a writing signed by each
of the parties hereto. Exhibit A and Sections 5 through 18 shall survive the
expiration or termination of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.
 
DIGIRAD CORPORATION
 
 
 
 
 
 
 
By:
/s/ Matthew G. Molchan
 
 
Name:
Matthew G. Molchan
 
 
Title:
President and Chief Executive Officer
 
 
Agreed to and Accepted:
 
 
 
 
 
/s/ David Noble
 
DAVID NOBLE
 
 
 





9



--------------------------------------------------------------------------------




EXHIBIT A

NON-COMPETITION, NON-SOLICITATION, PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
As a condition of David Noble (the “Executive”) becoming employed (or
Executive’s employment being continued) by Digirad, a Delaware corporation, or
any of its current or future subsidiaries, affiliates, successors or assigns
(collectively, the “Company”), and in consideration of Executive’s employment
with the Company and Executive’s receipt of the compensation now and hereafter
paid to Executive by the Company, Executive agrees to the following (“Exhibit
A”):
1.    Non-Competition and Non-Solicitation Agreement. The Executive acknowledges
that the Company (and each of its affiliates) has invested substantial time,
money and resources in the development and retention of its mobile nuclear
imaging systems, inventions, confidential information (including trade secrets),
physician network, customers, accounts and business partners. Executive further
acknowledges that during the course of the Executive’s employment with the
Company, the Executive will have access to the Company’s technology, inventions
and confidential information (including trade secrets), and will be introduced
to existing and prospective customers, accounts and business partners of the
Company. The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between the Executive and any existing or prospective customers, accounts or
business partners. Additionally, the parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf. In
recognition of this, and in consideration of the Company’s offer to Executive of
employment with the Company, the Executive covenants and agrees that:
(a)    During the Relationship, and for a period of two (2) years after it ends,
for any reason, the Executive may not, without the prior written consent of the
Board of Directors of the Company, directly or indirectly, perform the same or
similar duties that Executive performed for the Company for any business
competitive with the Business of the Company as long as the duties are of the
type conducted, authorized, offered, or provided by Executive within two years
prior to the end of the Relationship. This restriction is limited to the
territory where Executive was working for Company at the time of termination of
the Relationship.
(b)    During the Relationship, and for a period of two (2) years thereafter,
the Executive will not, directly or indirectly, entice, solicit or encourage any
Company employee to leave the employ of the Company or any independent
contractor to sever his, her or its engagement with the Company, absent prior
written consent to do so from the Board of Directors of the Company.
(c)    During the Relationship, and for a period of two (2) years thereafter,
the Executive may not, directly or indirectly, solicit or attempt to solicit
business from the Company’s customers or actively sought prospective customers
with whom Executive had material contact during the Relationship for the purpose
of providing products or services that are competitive with those provided by
the Company. “Material contact” exists between Executive and each customer


10



--------------------------------------------------------------------------------




or potential customer with whom Executive dealt, whose dealings were coordinated
or supervised by Executive, about whom Executive obtained confidential
information in the ordinary course of business as a result of Executive’s
association with the Company, or who receives products and services from the
Company and for which Executive received compensation, commissions, or earnings
during the two-year period prior to the termination of the Relationship.
“Products or services that are competitive with those provided by the Company”
includes anything of commercial value that is the same as or similar to the
products or services of the Company.
(d)    For purposes of this Agreement, “Business of the Company” shall mean the
business in which the Company and/or its affiliates is currently engaged or in
which the Company will become engaged while Executive is employed by the
Company, including, but not limited to, the provision of mobile nuclear imaging
systems and services to physicians and their patients, who have arranged with
the Company for the provision of such services, sales of PET and SPECT nuclear
imaging cameras, or provision of cardiac event monitoring services.
2.    Provisions Necessary and Reasonable.
(a)    The Executive agrees that (i) the provisions of Section 3 are necessary
and reasonable to protect the Company’s confidential information, inventions,
and goodwill; (ii) the specific temporal, geographic and substantive provisions
are reasonable and necessary to protect the Company’s business interests; and
(iii) in the event of any breach of any of the covenants set forth herein, the
Company would suffer substantial irreparable harm and would not have an adequate
remedy at law for such breach. In recognition of the foregoing, the Executive
agrees that in the event of a breach or threatened breach of any of these
covenants, in addition to such other remedies as the Company may have at law,
without posting any bond or security, the Company shall be entitled to seek and
obtain equitable relief, in the form of specific performance, and/or temporary,
preliminary or permanent injunctive relief, or any other equitable remedy which
then may be available. The seeking of such injunction or order shall not affect
the Company’s right to seek and obtain damages or other equitable relief on
account of any such actual or threatened breach.
(b)    If any of the covenants contained in Section 1 hereof, or any part
thereof, are hereafter construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or covenants, which shall be given full
effect without regard to the invalid portions.
(c)    If any of the covenants contained in Section 1 hereof, or any part
thereof, are held to be unenforceable by a court of competent jurisdiction
because of the temporal or geographic scope of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or geographic area of such
provision and, in its reduced form, such provision shall be enforceable.
3.    Permitted Activities.
(a)    The parties acknowledge that after Executive leaves the employment of the
Company, he may engage in her or his profession as a sales professional. The
parties agree that the following post-employment activities shall not, by
themselves, constitute a violation of the provisions of Section 1 hereof:


11



--------------------------------------------------------------------------------




(i)    Executive becoming employed by a physician or medical facility with whom
Executive had contact while working for the Company, so long as the employment
with such physician or medical facility does not involve the Executive in the
process of providing mobile nuclear imaging services; and
(ii)    Executive becoming employed by a person or entity engaged in the
provision of mobile medical care, provided that the employment does not involve
the Executive providing nuclear imaging services to physicians or patients.
4.    Proprietary Information Protection of Information.
(a)    Executive agrees, at all times during the term of the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform Executive’s
obligations to the Company under the Relationship, and not to otherwise disclose
to any person, firm, corporation or other entity, without written authorization
from the Company in each instance, any Proprietary Information (as defined
below) that Executive obtains, accesses or creates during the term of the
Relationship, whether or not during working hours, until such Proprietary
Information becomes publicly and widely known and made generally available
through no wrongful act of Executive or of others who were under confidentiality
obligations as to the item or items involved or if such disclosure is required
by law. Executive further agrees not to make copies of such Proprietary
Information except as authorized by the Company.
(b)    Proprietary Information. Executive understands that for purposes of this
Agreement, “Proprietary Information” includes both Confidential Information and
Company Materials as defined below.
(i)    Confidential Information. Executive understands that “Confidential
Information” means information and physical material not generally known or
available outside the Company and information and physical material entrusted to
the Company in confidence by third parties. Confidential Information includes,
without limitation: (i) Company Inventions (as defined below); (ii) technical
data, trade secrets, know-how, research, product or service ideas or plans,
software codes and designs, developments, inventions, laboratory notebooks,
processes, formulas, techniques, mask works, engineering designs and drawings,
hardware configuration information, lists of, or information relating to,
suppliers and customers (including, but not limited to, customers of the Company
on whom Executive called or with whom Executive became acquainted during the
Relationship), price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other business information
disclosed to Executive by the Company either directly or indirectly, whether in
writing, electronically, orally, or by observation. Executive agrees to use
directly or directly use or disclose confidential information, which does not
constitute a trade secret, during Executive’s employment and after Executive’s
employment ends for any reason. Executive agrees to use directly or directly use
or disclose any trade secret, during Executive’s employment and after
Executive’s employment ends for any reason for as long as such information
remains a trade secret.


12



--------------------------------------------------------------------------------




(ii)    Company Materials. Executive understands that for purposes of this
Agreement, “Company Materials” means documents or any other media or tangible
items that contain or embody Proprietary Information or any other concerning the
business, operations or plans of the Company, whether such documents have been
prepared by Executive or by others. Company Materials include, but are not
limited to, blueprints, drawings, photographs, charts, graphs, notebooks,
customer lists, computer disks, tapes or printouts, sound recordings and other
printed, typewritten or handwritten documents, as well as samples, prototypes,
models, products and the like.
(c)    Third Party Information. Executive’s agreements in this Section 6 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence.
(d)    Other Rights. This Agreement is intended to supplement, and not to
supersede, any rights the Company may have in law or equity with respect to the
protection of trade secrets or confidential or proprietary information.
5.    Ownership of Inventions.
(a)    Inventions Retained and Licensed. Executive has attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date, belong solely to Executive or
belong to Executive jointly with others, and that relate in any way to any of
the Company’s proposed businesses, products or research and development, and
which are not assigned to the Company hereunder; or, if no such list is
attached, Executive represents that there are no such Inventions at the time of
signing this Agreement.
(b)    Use or Incorporation of Inventions. If in the course of the Relationship,
Executive uses or incorporates into a product, process or machine any Invention
not covered by Section 5(d) of this Agreement in which Executive has an
interest, Executive will promptly so inform the Company. Whether or not
Executive gives such notice, Executive hereby irrevocably grants to the Company
a nonexclusive, fully paid-up, royalty-free, assumable, perpetual, worldwide
license, with right to transfer and to sublicense, to practice and exploit such
Invention and to make, have made, copy, modify, make derivative works of, use,
sell, import, and otherwise distribute under all applicable intellectual
properties without restriction of any kind.
(c)    Inventions. Executive understands that “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, technology, algorithms,
computer programs, techniques, whether or not patentable, copyrightable or
otherwise legally protectable. Executive understands this includes, but is not
limited to, any new product, machine, article of manufacture, method, procedure,
process, technique, use, equipment, device, apparatus, system, compound,
formulation, composition of matter, design or configuration of any kind, or any
improvement thereon. Executive understands that ‘Company Inventions’ means any
and all Inventions that Executive may solely or jointly author, discover,
develop, conceive, or reduce to practice during the period of the Relationship.


13



--------------------------------------------------------------------------------




(d)    Assignment of Company Inventions. Executive agrees that he will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all of Executive’s right, title and interest throughout the world in
and to any and all Company Inventions. Executive further acknowledges that all
Company Inventions that are made by Executive (solely or jointly with others)
within the scope of and during the period of the Relationship are ‘works made
for hire’ (to the greatest extent permitted by applicable law) and are
compensated by Executive’s salary. Executive hereby waives and irrevocably
quitclaims to the Company or its designee any and all claims, of any nature
whatsoever, that Executive now has or may hereafter have for infringement of any
and all Company Inventions. Executive understands that the obligation to assign
Company Inventions to the Company shall not apply to any Company Invention which
is developed entirely on Executive’s own time without using any of the Company’s
equipment, supplies, facilities, and/or Confidential Information unless such
Company Invention (i) relates in any way to the business or to the current or
anticipated research or development of the Company or (ii) results in any way
from Executive’s work at the Company.
(e)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current written records of all Company Inventions made by Executive (solely
or jointly with others) during the term of the Relationship. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, or any other format. The records will be
available to and remain the sole property of the Company at all times. Executive
agrees not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business. Executive agrees to deliver all such records (including any copies
thereof) to the Company at the time of termination of the Relationship as
provided for in Sections 6 and 7.
(f)    Patent and Copyright Rights. Executive agrees to assist the Company, or
its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Executive further agrees that Executive’s obligation to
execute or cause to be executed, when it is in Executive’s power to do so, any
such instrument or papers shall continue during and at all times after the end
of the Relationship and until the expiration of the last such intellectual
property right to expire in any country of the world. Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents,


14



--------------------------------------------------------------------------------




copyright, mask work and other registrations related to such Company Inventions.
This power of attorney is coupled with an interest and shall not be affected by
Executive’s subsequent incapacity.
6.    Company Property; Returning Company Documents. Executive acknowledges and
agrees that Executive has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, files, e-mail messages, and voice messages) and
that Executive’s activity and any files or messages on or using any of those
systems may be monitored at any time without notice. Executive further agrees
that any property situated on the Company’s premises and owned by the Company
and any computer provided by the Company Executive may use in connection with
Executive’s duties for the Company during the Relationship, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. Executive
agrees that, at the time of termination of the Relationship, Executive will
deliver to the Company (and will not keep in Executive’s possession, recreate or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any of the aforementioned items
developed by Executive pursuant to the Relationship or otherwise belonging to
the Company, its successors or assigns.
7.    Termination Certification. In the event of the termination of the
Relationship, Executive agrees to sign and deliver the ‘Termination
Certification’ attached hereto as Exhibit B; however, Executive’s failure to
sign and deliver the Termination Certification shall in no way diminish
Executive’s continuing obligations under this Agreement.
8.    Notice to Third Parties. Executive understands and agrees that the Company
may, with or without prior notice to Executive and during or after the term of
the Relationship, notify third parties of Executive’s agreements and obligations
under this Agreement.
9.    Non-Disparagement. During the Relationship, and thereafter without
limitation of time, Executive agrees not to make any written or oral statements
to any person or entity, including the press or any other media, that impugns,
disparages or defames or may reasonably be expected to impugn, disparage of
defame (a) the character, ethics, or integrity of the Company or its current or
former employees, officers, directors, shareholders, partners, customers, or
owners, or (b) the Company’s work product, business, image or reputation.
10.    At-Will Relationship. Executive understands and acknowledges that, except
as may be otherwise explicitly provided in a separate written agreement between
the Company and Executive, Executive’s Relationship with the Company is and
shall continue to be at-will, as defined under applicable law, meaning that
either Executive or the Company may terminate the Relationship at any time for
any reason or no reason, subject to any payment spursuant to an employment or
other written agreement, without further obligation or liability, other than
those provisions of this Agreement that explicitly survive the termination of
the Relationship.


15



--------------------------------------------------------------------------------




11.    Representations and Covenants.
(a)    Facilitation of Agreement. Executive agrees to execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.
(b)    No Conflicts. Executive represents that Executive’s performance of all
the terms of this Agreement does not and will not breach any agreement Executive
has entered into, or will enter into, with any third party, including without
limitation any agreement to keep in confidence proprietary information or
materials acquired by Executive in confidence or in trust prior to or during the
Relationship. Executive will not disclose to the Company or use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party. Executive will not induce the
Company to use any inventions, confidential or non-public proprietary
information, or material belonging to any previous client, employer or any other
party. Executive acknowledges and agrees that Executive has listed on Exhibit A
all agreements (e.g., non-competition agreements, non-solicitation of customers
agreements, non-solicitation of employees agreements, confidentiality
agreements, inventions agreements, etc.), if any, with a current or former
client, employer, or any other person or entity, that may restrict Executive’s
ability to accept employment with the Company or Executive’s ability to recruit
or engage customers or service providers on behalf of the Company, or otherwise
relate to or restrict Executive’s ability to perform Executive’s duties for the
Company or any obligation Executive may have to the Company. Executive agrees
not to enter into any written or oral agreement that conflicts with the
provisions of this Agreement.
(c)    Voluntary Execution. Executive certifies and acknowledges that Executive
has carefully read all of the provisions of this Agreement, that Executive
understands and has voluntarily accepted such provisions, and that Executive
will fully and faithfully comply with such provisions.
12.    General Provisions.
(a)    Governing Law/Forum. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut, without giving effect to the principles of conflict of laws. Both
parties agree that the exclusive venue for any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement shall be in
the state or federal courts located in the State of Connecticut, Fairfield
County and that such courts shall have personal jurisdiction over both parties
to this Agreement.
(b)    Entire Agreement. This Agreement and this Exhibit A sets forth the entire
agreement and understanding between the Company and Executive relating to its
subject matter and merges all prior discussions between us. No amendment to this
Agreement will be effective unless in writing signed by both parties to this
Agreement. The Company shall not be deemed hereby to have waived any rights or
remedies it may have in law or equity, nor to have given any authorizations or
waived any of its rights under this Agreement, unless, and only to the extent,
it does so by a specific writing signed by a duly authorized officer of the
Company, it being understood that, even if Executive is an officer of the
Company, Executive will not have authority to give any


16



--------------------------------------------------------------------------------




such authorizations or waivers for the Company under this Agreement without
specific approval by the Board of Directors. Any subsequent change or changes in
Executive’s duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.
(c)    Severability. If one or more of the provisions in this Agreement are
deemed void or unenforceable to any extent in any context, such provisions shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected.
(d)    Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives, and
Executive’s successors and assigns, and will be for the benefit of the Company,
its successors, and its assigns.
(e)    Remedies. Executive acknowledges and agrees that violation of this
Agreement by Executive may cause the Company irreparable harm, and therefore
agrees that the Company will be entitled to seek extraordinary relief in court,
including, but not limited to, temporary restraining orders, preliminary
injunctions and permanent injunctions without the necessity of posting a bond or
other security in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.
IN WITNESS WHEREOF, the Parties hereto have executed this Non-Competition,
Non-Solicitation, Proprietary Information and Inventions Agreement.
 
DIGIRAD CORPORATION
 
 
 
 
 
 
 
By:
/s/ Matthew G. Molchan
 
 
Name:
Matthew G. Molchan
 
 
Title:
President and Chief Executive Officer
 
 
 
 
Agreed to and Accepted:
 
 
 
 
 
/s/ David Noble
 
DAVID NOBLE
 
 
 





17



--------------------------------------------------------------------------------




ATTACHMENT 1 TO CONFIDENTIALTY AGREEMENT
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5(a)
Title
Date
Identifying Number
or Brief Description
 
 
 
 
 
 
 
 
 



_X___ No inventions, improvements, or original works of authorship


LIST OF AGREEMENTS THAT MAY RESTRICT MY ACTIVITIES
PURSUANT TO SECTION 11(b)
Counterparty
Date
Brief Description of Agreement and Applicable Restrictions
 
 
 
 
 
 
 
 
 



_X___ No such agreements
____ Additional sheets attached


Signature of Executive:
/s/ David Noble
 
 
Print Name of Executive:
David Noble
 
 
Date:
October 25, 2018



18



--------------------------------------------------------------------------------






EXHIBIT B
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Digirad, or
their subsidiaries, affiliates, successors or assigns (collectively, the
“Company”).
I further certify that I have complied with all the terms of the Company’s
Proprietary Information and Invention Assignment Agreement (the “Agreement”)
signed by me, including the reporting of any Inventions (as defined therein),
conceived or made by me (solely or jointly with others) covered by that
Agreement.
I further agree that, in compliance with the Proprietary Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other confidential information relating
to products, technology, algorithms, computer programs, techniques, technology,
know-how, designs, formulas, developmental or experimental work, computer
programs, data bases, other original works of authorship, customer lists,
business plans, financial information or other Proprietary Information,
including Confidential Information as defined in Section 4(b)(i) of the
Agreement and Company Materials as defined in Section 4(b)(ii) of the Agreement.
I further agree that from the date of this Certification, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity if by so doing I would use, disclose or cause to be disclose
Company Confidential Information. Further, I shall not at any time use any
Proprietary Information as defined in Section 4(b) of the Agreement to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
any purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.
Date: ________________
 
 
 
 
 
 
(Employee’s Signature)
 
 
 
 
 
(Print Employee’s Name)







19

